          Case 5:20-cv-00758-F Document 18 Filed 02/18/21 Page 1 of 4




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


DENNIS JONES,                             )
                                          )
              Petitioner,                 )
                                          )
-vs-                                      )     Case No. CIV-20-758-F
                                          )
LUKE PETTIGREW, Warden,                   )
                                          )
              Respondent.                 )

                                     ORDER

       On August 3, 2020, petitioner, Dennis Jones, a state prisoner appearing pro
se, commenced this action seeking habeas relief pursuant to 28 U.S.C. § 2254. Mr.
Jones claims Oklahoma lacked jurisdiction to prosecute his crimes based upon the
Supreme Court’s recent decision in McGirt v. Oklahoma, 140 S. Ct. 2452 (2020).
According to petitioner, his crimes were “within Indian County, and under the Major
Crimes Act.” Doc. no. 1, p. 4. The court referred the matter to United States
Magistrate Judge Suzanne Mitchell for initial proceedings consistent with 28 U.S.C.
§ 636(b)(1)(B) and (C).
       After preliminary review, Magistrate Judge Mitchell ordered respondent to
file an answer, motion, or other response to the § 2254 petition. Respondent filed a
motion to dismiss. Respondent argued the petition was an unauthorized second or
successive § 2254 petition which the court lacked jurisdiction to consider. Although
respondent acknowledged the court had discretion to transfer the petition to the
Tenth Circuit Court of Appeals to receive the required authorization, respondent
posited that dismissal was more appropriate because petitioner could not satisfy the
statutory requirements of 28 U.S.C. § 2244(b)(2) and his petition was untimely under
           Case 5:20-cv-00758-F Document 18 Filed 02/18/21 Page 2 of 4




28 U.S.C. § 2244(d)(1). Petitioner did not respond to the motion within the time
prescribed by Magistrate Judge Mitchell.
       On January 7, 2021, Magistrate Judge Mitchell issued a Report and
Recommendation, finding the § 2254 petition is an unauthorized second or
successive § 2254 petition which the court lacks jurisdiction to address, but
recommending the § 2254 petition be transferred to the Tenth Circuit for
authorization under 28 U.S.C. § 2244(b)(3), rather than dismissed for lack of
jurisdiction.
       Respondent has objected in part to the Report and Recommendation.
Respondent contends the court should dismiss the § 2254 petition for lack of
jurisdiction rather than transfer the matter to the Tenth Circuit.1 In accordance with
28 U.S.C. § 636(b)(1), the court has conducted a de novo review of the matter.
Having conducted that review, the court agrees the petition should be dismissed for
lack of jurisdiction.
       When faced with an unauthorized second or successive § 2254 petition, the
court has two choices. It may dismiss the petition for lack of jurisdiction, or if it is
in the interest of justice, it may transfer the matter to the Tenth Circuit pursuant to
28 U.S.C. § 1631. See, In re Cline, 531 F.3d 1249, 1252 (10th Cir. 2008). “A transfer
is not in the interest of justice when the claims raised in the successive petition
clearly do not meet the requirements set forth in 28 U.S.C. § 2244(b)(2).” Crawford




1
  Respondent does not object to Magistrate Judge Mitchell’s determination that petitioner’s § 2254
petition is an unauthorized second or successive § 2254 petition which the court lacks jurisdiction
to address. And petitioner has not filed any objection to the Report and Recommendation. With
no other objection being filed by either party, the court adopts Magistrate Judge Mitchell’s
determination without further analysis. The court additionally adopts Magistrate Judge Mitchell’s
determination that Luke Pettigrew, the warden of the prison facility where petitioner is being held,
is the proper respondent.

                                                 2
          Case 5:20-cv-00758-F Document 18 Filed 02/18/21 Page 3 of 4




v. Milyard, 350 Fed. Appx. 240, 242 (10th Cir. 2009) (citing In re Cline, 531 F.3d at
1252) (unpublished decision cited as persuasive pursuant to 10th Cir. R. 32.1(A)).
       The court finds that petitioner’s claims clearly do not meet the requirements
of 28 U.S.C. § 2244(b)(2).        First, the claims do not rely on a “new rule of
constitutional law, made retroactive to cases on collateral review by the Supreme
Court, that was previously unavailable.” 28 U.S.C. § 2244(b)(2)(A). The Tenth
Circuit recently denied a motion for authorization to file a second or successive
§ 2254 petition raising claims based upon McGirt, finding the decision did not
establish a new rule of constitutional law, but even if it did, the Supreme Court did
not explicitly make the rule retroactive to cases on collateral review. See, doc. no.
17-1, In re Morgan, Case No. 20-6123 (10th Cir. Sept. 18, 2020), Order, p. 4
(unpublished decision cited as persuasive pursuant to 10th Cir. R. 32.1(A)). Further,
petitioner’s claims are not based upon a “factual predicate” that “could not have been
discovered previously through the exercise of due diligence.”                  28 U.S.C.
§ 2244(b)(2)(B)(i).
       Because petitioner’s claims clearly do not meet the requirements of
§ 2244(b)(2), the court concludes that it is not in the interest of justice to transfer this
matter to the Tenth Circuit. The court therefore declines to adopt Magistrate Judge
Mitchell’s Report and Recommendation to the extent it recommends transfer of this
matter to the Tenth Circuit. The court concludes that respondent’s motion to dismiss
should be granted and petitioner’s unauthorized second or successive § 2254 petition
should be dismissed for lack of jurisdiction.
       Rule 11(a) of the Rules Governing Section 2254 Cases in the United States
District Courts requires the court to issue or deny a certificate of appealability when
it enters a final order adverse to the petitioner. When, as here, the court’s adverse
decision rests on procedural grounds, the court will not issue a certificate of
appealability unless the petitioner shows: “[(1)] that jurists of reason would find it

                                             3
             Case 5:20-cv-00758-F Document 18 Filed 02/18/21 Page 4 of 4




debatable whether the petition states a valid claim of the denial of a constitutional
right and [(2)] that jurists of reason would find it debatable whether the district court
was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
The court, upon review, finds that petitioner cannot make this showing. Therefore,
the court denies a certificate of appealability.
         Accordingly, the Report and Recommendation (doc. no. 16) issued by United
States Magistrate Judge Suzanne Mitchell is ADOPTED in part and DECLINED
in part. Respondent’s Motion to Dismiss Petition for Writ of Habeas Corpus as
Second or Successive (doc. no. 14) is GRANTED. The Petition for a Writ of Habeas
Corpus Under 28 U.S.C. § 2254 (doc. no. 1) filed by petitioner, Dennis Jones, is
DISMISSED for lack of jurisdiction. A certificate of appealability is DENIED.
        IT IS SO ORDERED this 18th day of February, 2021.




20-0758p002.docx




                                           4
